EXHIBIT 10.8





EXECUTION VERSION
 


Letter Agreement


December 24, 2007
 
India Globalization Capital, Inc.
4336 Montgomery Ave.
Bethesda, Maryland 20814
 
Re: Registration Rights; Stock Escrow
 
Ladies and Gentlemen:
 
 
Reference is made to that certain Note Purchase Agreement, dated as of the dated
hereof (the “Purchase Agreement”), pursuant to which Dr. Ranga Krishna
(“Krishna”) may receive, upon the conditions specified in the Purchase
Agreement, 446,226 shares of common stock of the Company (the “Shares”).
Reference is also made to the Registration Rights Agreement, dated March 8, 2005
by and among the Company and Krishna (“Registration Rights Agreement”).
 
Krishna and the Company hereby agree that the definition of “Registrable
Securities” in the Registration Rights Agreement is hereby amended to include
the Shares and, accordingly, such shares are eligible for registration under the
Securities Act of 1933, as amended, in accordance with the terms and conditions
of the Registration Rights Agreement.
 
All other terms and conditions of the Registration Rights Agreement shall remain
unchanged and in full force and effect.   
 
 
IN WITNESS WHEREOF the parties have executed this letter agreement to be
effective on the date and year first above written.
 
INDIA GLOBALIZATION CAPITAL, INC.


DR. RANGA KRISHNA

By: ______________________________
______________________________
Name: Ram Mukunda
 
Title: Chief Executive Officer
 





 
 


 
 


 
 


 

